Phipps, Judge.
In combined cases Hines v. Ga. Ports Auth. and Ga. Ports Auth. v. Andre Rickmers Schiffsbeteiligungsges mbH & Co. KG,1 the Supreme Court of Georgia ruled that the Georgia Ports Authority was not entitled to Eleventh Amendment immunity from federal maritime claims and reversed the judgment of this court in Divisions 1, 2, 3 and 5 (a) of combined cases Ga. Ports Auth. v. Andre Rickmers Schiffsbeteiligungsges mbH & Co. KG and Ga. Ports Auth. v. Hines.2 Therefore, we vacate Divisions 1, 2, 3 and 5 (a) of our earlier opinion, adopt the opinion of the Supreme Court as our own, and affirm the judgments of the trial court in toto. Divisions 4 and 5 (b) of our earlier opinion were not addressed by the Supreme Court and therefore those divisions still stand.

Judgments affirmed.


Blackburn, P. J., and Ellington, J., concur.


 278 Ga. 631 (604 SE2d 189) (2004).


 262 Ga. App. 591 (585 SE2d 883) (2003).